Exhibit 10.3

 

EXECUTION VERSION

 

FIFTH SUPPLEMENTAL INDENTURE

 

FIFTH SUPPLEMENTAL INDENTURE (this “Supplemental  Indenture”), dated as of
December 15, 2014 between B/E Aerospace, Inc., a Delaware corporation (the
“Company”), and Wilmington Trust Company, as trustee under the Indenture
referred to below (the “Trustee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and the Trustee heretofore executed and delivered an
Indenture, dated as of July 1, 2008 (the “Base Indenture”), as supplemented by
the Second Supplemental Indenture, dated as of September 16, 2010 (the “Second
Supplemental Indenture,” and together with the Base Indenture, the “Indenture”),
providing for the issuance of the 6.875% Senior Notes due 2020 (the “Notes”)
(capitalized terms used herein but not otherwise defined have the meanings
ascribed thereto in the Indenture);

 

WHEREAS, in accordance with Section 902 of the Indenture, the Trustee and the
Company, together with the written consent of the Holders of at least a majority
in aggregate principal amount of the Outstanding Notes as of the date hereof,
may add or amend and supplement certain terms and covenants in the Indenture and
the Notes as described below;

 

WHEREAS, the Company is undertaking to execute and deliver this Fifth
Supplemental Indenture to amend certain terms and covenants in the Indenture
(the “Proposed Amendments”) in connection with its offer to purchase the Notes
pursuant to the Offer to Purchase and Consent Solicitation Statement and
accompanying Consent and Letter of Transmittal of the Company, dated
November 28, 2014, and any amendments, modifications or supplements thereto (the
“Offer and Consent Solicitation”);

 

WHEREAS, the Company has obtained the written consent to the Proposed Amendments
to the Indenture from the Holders of at least a majority in aggregate principal
amount of the Outstanding Notes in order to affect the Proposed Amendments;

 

WHEREAS, this Supplemental Indenture has been duly authorized by all necessary
corporate action on the part of the Company.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration for the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
and the Trustee mutually covenant and agree for the equal and ratable benefit of
the Holders as follows:

 

ARTICLE I

 

Amendments

 

Section 1.1.                                 Amendments to the Indenture.  The
Indenture is hereby amended as follows:

 

(i)                                     Sections 703, 1004(b), 1005, 1008, 1009,
1010, 1011, 1012, 1013, 1014, 1015, 1016 and 1017 are hereby amended by deleting
all such Sections in their entirety and all references thereto contained
elsewhere in the Indenture in their entirety;

 

(ii)                                  Clause (2) of Section 801 is hereby
amended by deleting such clause in its entirety and all references thereto
contained elsewhere in the Indenture in their entirety, and all references to
Section 801 in the Indenture shall mean Section 801 as amended hereby;

 

(iii)                               Section 501 is hereby amended by deleting
clauses (3), (4), (5) and (8) thereof in their entirety, and all references
thereto contained elsewhere in the Indenture in their entirety, and by deleting
the references to Restricted Subsidiary of the Company that is “Significant
Subsidiary” set forth in each of clauses (6) and (7) thereof, and all references
to Section 501 in the Indenture shall mean Section 501 as amended hereby;

 

(iv)                              The second sentence of Section 1102 shall be
deleted in its entirety and replaced with the following text:

 

“The Company shall give notice of redemption, which notice shall include all
information referenced in Section 1104(1) through (8), to the Paying Agent and
Trustee at least three Business Days but not more than 60 days before the
Redemption Date (unless a shorter notice shall be satisfactory to the Trustee),
together with an Officers’ Certificate stating that such redemption will comply
with the conditions contained herein.”

 

(v)                                 The first sentence of Section 1104 shall be
deleted in its entirety and replaced with the following text:

 

“In the case of an optional redemption pursuant to the provisions of Paragraphs
6 and 7 of the Notes, at least three Business Days but not more than 60 days
before a Redemption Date, the Company shall mail a notice

 

2

--------------------------------------------------------------------------------


 

of redemption by first class mail, postage prepaid, to each Holder whose Notes
are to be redeemed at its registered address.”

 

(vi)                              All definitions set forth in Section 101 of
the Indenture that relate to defined terms used solely in sections deleted by
this Supplemental Indenture are hereby deleted in their entirety.

 

Section 1.2.                                 Amendments to the Notes. The Notes
are amended as follows:

 

(i)                                     The first paragraph of Section 7 of the
Notes is deleted in its entirety and replaced with the following text:

 

“At any time prior to October 1, 2015, the Company may redeem all or any portion
of the Notes on one or more occasions upon not less than three Business Days nor
more than 60 days notice at a Redemption Price equal to 100% of the principal
amount of the Notes redeemed plus the Applicable Premium as of, and accrued and
unpaid interest, if any, to the date of redemption subject to the rights of
Holders of Notes on the relevant Record Dates occurring prior to the Redemption
Date to receive interest due on the relevant Interest Payment Date.”

 

(ii)                                  The first paragraph of Section 8 of the
Notes is deleted in its entirety and replaced with the following text:

 

“Notice of redemption will be given at least three Business Days but not more
than 60 days before the Redemption Date to each Holder of Notes to be redeemed
at such Holder’s registered address. Notes in denominations larger than $2,000
may be redeemed in part.”

 

(iii)                               Section 15 of the Notes shall be deleted in
its entirety.

 

ARTICLE II

 

Miscellaneous

 

Section 2.1.                                 Effectiveness.  This Supplemental
Indenture shall become effective on and as of the date the counterparts hereto
shall have been executed and delivered by each of the parties hereto.  This
Supplemental Indenture will become operative upon the earlier to occur of
(x) the date on which the tendered Notes are accepted for purchase by the
Company in accordance with the terms of the Offer and Consent Solicitation and
(y) the date on which the Company delivers a written, irrevocable notice to
Ipreo LLC, as Depositary, that all conditions of the Tender Offer and Consent
Solicitation have been waived or satisfied and it shall not amend, extend or
terminate the Tender Offer and Consent Solicitation and shall consummate the
Tender Offer and Consent Solicitation on the consent expiration, or 5:00 p.m.,
New York City time, on December 11, 2014, unless extended or earlier terminated
by the Company, in which case this Supplemental Indenture will become operative
as of the date hereof. The Company will notify the Trustee when this
Supplemental Indenture becomes operative.

 

3

--------------------------------------------------------------------------------


 

Section 2.2.                                 Indenture Remains in Full Force and
Effect.  Except as supplemented hereby, all provisions in the Indenture shall
remain in full force and effect.

 

Section 2.3.                                 Indenture and Supplemental
Indenture Construed Together.  This Supplemental Indenture is an indenture
supplemental to the Indenture, and the Indenture and this Supplemental Indenture
shall henceforth be read and construed together.

 

Section 2.4.                                 Confirmation and Preservation of
Indenture.  The Indenture as supplemented by this Supplemental Indenture is in
all respects confirmed and preserved.

 

Section 2.5.                                 Conflict with the Trust Indenture
Act.  If any provision of this Supplemental Indenture limits, qualifies or
conflicts with any provision of the TIA that is required under the TIA to be a
part of and govern any provision of this Supplemental Indenture, the provision
of the TIA shall control.  If any provision of this Supplemental Indenture
modifies or excludes any provision of the TIA that may be so modified or
excluded, the provision of the TIA shall be deemed to apply to the Indenture as
so modified or to be excluded by this Supplemental Indenture, as the case may
be.

 

Section 2.6.                                 Severability.  In case any
provision in this Supplemental Indenture shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 2.7.                                 Benefits of Supplemental
Indenture.  Nothing in this Supplemental Indenture or the Notes, express or
implied, shall give to any Person, other than the parties hereto and thereto and
their successors hereunder and thereunder and the Holders of the Notes, any
benefit of any legal or equitable right, remedy or claim under the Indenture,
this Supplemental Indenture or the Notes.

 

Section 2.8.                                 Successors.  All agreements of the
Company in this Supplemental Indenture shall bind its successors.  All
agreements of the Trustee in this Supplemental Indenture shall bind its
successors.

 

Section 2.9.                                 Certain Duties and Responsibilities
of the Trustee.  In entering into this Supplemental Indenture, the Trustee shall
be entitled to the benefit of every provision of the Indenture and the Notes
relating to the conduct or affecting the liability or affording protection to
the Trustee, whether or not elsewhere herein so provided.

 

Section 2.10.                          Governing Law.  This Supplemental
Indenture shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

Section 2.11.                          Multiple Originals.  The parties may sign
any number of copies of this Supplemental Indenture, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Supplemental Indenture by telecopier, facsimile or other electronic transmission
(i.e., a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.

 

Section 2.12.                          Effect of Headings.  The Article and
Section headings herein are for convenience only and shall not affect the
construction hereof.

 

4

--------------------------------------------------------------------------------


 

Section 2.13.                          The Trustee.  The Trustee shall not be
responsible in any manner for or in respect of the validity or sufficiency of
this Supplemental Indenture or for or in respect of the recitals contained
herein, all of which are made by the Company.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first written above.

 

 

 

B/E AEROSPACE, INC.

 

 

 

 

 

 

By:

/s/ Ryan M. Patch

 

 

Name:

Ryan M. Patch

 

 

 

Title:

Vice President — Law, General Counsel, Secretary and Chief Compliance Officer

 

[Signature Page to Fifth Supplemental Indenture]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST COMPANY,

 

as Trustee

 

 

 

 

 

 

 

By:

/s/ Joshua C. Jones

 

 

Name: Joshua C. Jones

 

 

Title: Assistant Vice President

 

[Signature Page to Fifth Supplemental Indenture]

 

--------------------------------------------------------------------------------